Citation Nr: 9924439	
Decision Date: 08/27/99    Archive Date: 09/08/99

DOCKET NO.  97-28 535	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to service connection for a stomach disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

B. Lemoine, Counsel


INTRODUCTION

The veteran had active military service from September 1965 
to December 1970, as verified by DD Form 214s.  It is also 
noted that a copy of a March 1985 rating decision is of 
record, which referred to the veteran having additional 
reserve service in the National Guard in 1973.  Also of 
record are service medical records dated in 1990 and 1991 
indicating reserve service in the Army Reserves.  The 
specific dates of the veteran's reserve service are 
unverified.  Any active duty for training (ACDUTRA) periods 
during any of the veteran's reserve service are also 
unverified.

The Board of Veterans' Appeals (Board) received this case on 
appeal from a January 1997 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO), which denied 
the veteran's claim seeking entitlement to service connection 
for a stomach disorder.  The veteran submitted a notice of 
disagreement with that rating decision in July 1997.  In 
August 1997, he was provided with a statement of the case.  
His substantive appeal was also received in August 1997.

In May 1999, the veteran, accompanied by his representative, 
appeared and presented testimony at a hearing before the 
undersigned Traveling Member of the Board.  A complete 
transcript of the testimony is of record.


REMAND

On initial review of the evidentiary record, the Board notes 
that the veteran's claims file was apparently lost by the RO 
and all evidence within the current claims file was received 
after August 1996.  The Board finds it is evident, upon 
review, that an unknown number of documents within the 
veteran's claims file received or dated prior to August 1996 
are missing.

As a result of the veteran's claims file having previously 
been lost, his complete service medical records are not 
within the claims file.  Some service medical records are 
present, but they have been submitted by the veteran and 
apparently do not represent his complete service medical 
records.  Given this situation, the Board believes that 
another attempt should be made to obtain the veteran's 
complete service medical records from his active service.

In addition, as noted in the introduction hereinabove, the 
veteran apparently has had an unspecified period of reserve 
service in the National Guard and in the Army Reserves in 
addition to his active service.  Given the veteran's 
contentions, any service medical records from these periods 
of reserve service may be important in addressing the 
etiology of any currently diagnosed gastrointestinal 
disorder.  Accordingly, the RO should verify the specific 
dates of the veteran's service with the National Guard and/or 
with the Army Reserves.  Periods of ACDUTRA should be 
determined.  All service medical records from any such 
reserve service should also be obtained and reviewed. 

In this regard, the Board notes that the United States Court 
of Appeals for the Federal Circuit held in the recent case of 
Hayre v. West, No. 98-7046 (Fed. Cir. Aug. 16, 1999) that a 
single request for pertinent service medical records 
specifically requested by a claimant and not obtained by the 
RO does not fulfill the duty to assist.  Inherent in the duty 
to assist is a requirement to notify the claimant if the VA 
is unable to obtain pertinent service medical records so that 
the claimant may know the basis for the denial of his or her 
claim; may independently attempt to obtain service medical 
records; and may submit alternative evidence and/or a timely 
appeal.  In accordance with Hayre, the veteran should be 
provided copies of all service medical records obtained and 
given the opportunity to respond, by independently attempting 
to obtain service medical records; and/or submitting 
alternative evidence.

In addition to the above, the Board notes that the veteran 
testified in May 1999 of treatment from the Bath, New York VA 
Medical Center, and also the Canandaigua, New York VA Medical 
Center.  The veteran also testified of treatment from a 
number of private physicians.  In reviewing the claims file, 
the Board notes that treatment records from both of these VA 
Medical Centers are within the claims file.  Likewise, 
private medical records from Dr. Bell and Dr. Stackhouse are 
also within the claims file.  However, given the veteran's 
testimony, the Board is unsure if all of the veteran's 
pertinent treatment records have been obtained and are within 
the claims file, or is there are additional treatment records 
yet to be obtained.  In order to clarify this point, the 
veteran should be asked to submit a list of all medical care 
providers (VA and non-VA) who have treated him for stomach 
disability since December 1970.  He should be provided with a 
list of all medical records in the claims file (VA and non-
VA), to include the name of the doctor or medical facility 
and the dates of the records.  As discussed above in 
reference to his service medical records, the veteran should 
also be given the opportunity to respond, by independently 
attempting to obtain any further VA or private medical 
records; and/or submitting alternative evidence.

The Board also notes that in cases where service medical 
records are unavailable through no fault of the veteran, VA 
has a heightened duty to assist in the development of 
evidence.  O'Hare v. Derwinski, 1 Vet. App. 365 (1991).  That 
heightened duty includes the obligation to search for other 
records which might provide information to supplement or 
clarify the available records.  Moore v. Derwinski, 1 Vet. 
App. 401 (1991).  Given the circumstances of this case, the 
Board finds that a heightened duty to assist most certainly 
should be applied to the veteran's claim.  See O'Hare, supra.

Under these circumstances, the RO should once again request 
that a search be performed in an effort to locate the missing 
claims file.  It is further appropriate that another attempt 
be made to obtain the veteran's service medical records for 
all his periods of service.  If the service medical records 
are unavailable, any available ancillary records should be 
requested.  The RO should also request that the veteran 
submit any pertinent evidence in his possession, to include 
photocopies of any of the missing records from his claims 
file, which he may have in his possession.  The veteran 
should also be asked to submit any other pertinent evidence 
in his possession and to indicate the source of any pertinent 
medical treatment.  The RO should attempt to obtain any 
identified additional medical records, private or VA, which 
have not already been obtained, and associate them with the 
claims file.

The Board further notes that the veteran has submitted some 
service medical records that indicate he was treated for 
complaints of stomach pain in service.  There are also a 
number of recent medical records indicating that the veteran 
has been diagnosed with a number of gastrointestinal 
ailments.  However, the question of the etiology of the 
veteran's current disorders, and whether there is any nexus 
to his treatment in service, has never been addressed by a VA 
examination.  Accordingly, the Board finds that, prior to 
addressing the issue on appeal, it is appropriate, given the 
history of missing records from his claims file, that the 
veteran be scheduled for a VA compensation and pension 
examination, in order to determine any pertinent current 
gastrointestinal diagnoses and possible etiology thereof.

In summation, the Board finds that further action is required 
before final appellate review may be accomplished.  This is 
so because VA has not completely fulfilled its duty to 
assist.  The Board notes that the VA duty to assist includes 
obtaining medical records and medical examinations where 
indicated by the facts and circumstances of an individual 
case.  See Murphy v. Derwinski, 1 Vet. App. 78 (1990); Littke 
v. Derwinski, 1 Vet. App. 90 (1990).

In light of the discussion above, the case is REMANDED for 
the following action:

1.  The RO of current jurisdiction should 
once again request that a physical search 
be performed in an effort to locate the 
missing claims file, specifically any 
records dated prior to August 1996.  The 
results of this request should be clearly 
indicated in the claims file.  Any 
documents located should be associated 
with the claims folder.

2.  If the missing claims file is not 
located, the RO should specifically 
notify the veteran thereof and request 
that he submit copies of any pertinent 
documents, including copies of letters 
received from VA, dated prior to August 
1996, which may be in his possession.

3.  The RO should contact the veteran and 
request that he provide clarification 
regarding his specific dates of active 
service and reserve service, to include 
any periods of service with the National 
Guard and/or with the Army Reserves.  The 
veteran should identify his 
organizational units for any periods of 
reserve service.  The veteran should also 
identify any ACDUTRA periods, if known.

4.  After the RO has obtained the 
veteran's response regarding his active 
service and reserve service, the RO 
should take appropriate action to verify 
all of the veteran's periods of active 
duty, inactive (reserve) duty, or active 
duty training.  The RO should also 
attempt to obtain all service medical 
records for all such periods of service.  
Any available additional service medical 
records for such verified periods of 
active duty, inactive duty, or active 
duty training should be obtained.  In 
order to accomplish this objective, the 
RO should contact all necessary 
custodians of these records, to include 
the National Personnel Records Center, 
the U.S. Army Reserve Personnel Center; 
any reserve units identified by the 
veteran, and the State Adjutant General 
for records pertaining to any State 
National Guard organization with which 
the veteran served.  If any period of 
claimed service cannot be verified, or if 
service medical records for any period of 
service prove to be unavailable, this 
should be clearly documented within the 
claims file.

5.  The RO should take the appropriate 
steps to contact the veteran in order to 
obtain information pertaining to any 
relevant medical treatment (VA or 
private) he has received for his claimed 
disorder since December 1970.  Based on 
information provided by the veteran, the 
RO should undertake to obtain copies of 
all records from the identified treatment 
sources and associate them with the 
claims folder.  The veteran should also 
be asked to submit any medical evidence 
in his possession which tends to support 
his claim.  Any documents received by the 
RO should be associated with the claims 
folder.

6.  The RO should take the appropriate 
steps to secure copies of all of the 
veteran's VA treatment records, to 
include any records from the VA Medical 
Centers in either Bath, New York, or 
Canandaigua, New York, and associate them 
with the claims folder.

7.  The RO should contact the veteran and 
provide him with copies of all available 
service medical records, as well as a 
list of all VA and private medical 
records contained in the claims file, to 
include the name of the doctor or medical 
facility and the dates of the records.  
The veteran should be given the 
opportunity to respond, by independently 
attempting to obtain any additional 
records; and/or submitting alternative 
evidence, in accordance with Hayre, 
supra.

8.  When the above actions have been 
completed, the RO should schedule the 
veteran for a VA compensation examination 
for the purpose of ascertaining the 
nature and likely etiology of any 
diagnosed gastrointestinal disorders.  
All indicated tests and studies should be 
performed.  The examining physician 
should be requested to provide a written 
medical opinion, based upon a review of 
the material contained in the claims 
files as well as the current examination 
of the veteran, regarding the etiology of 
all disorders diagnosed, and whether they 
are, as likely as not, etiologically 
related to the veteran's service.  It is 
imperative that the claims folder, to 
include this remand and any additional 
material obtained pursuant to this 
remand, be made available to the examiner 
prior to the examination.  All findings, 
opinions, and bases therefor should be 
set forth in detail.

9.  The RO should carefully review the 
claims file to ensure that all 
development requested above has been 
completed.  Any additional development 
required should be undertaken.  
Afterwards, the RO should again review 
the entire record in consideration of the 
veteran's claim on appeal.  If the 
determination remains unfavorable to the 
veteran, the RO should furnish him and 
his representative with a supplemental 
statement of the case, in accordance with 
38 U.S.C.A. § 7105 (West 1991).

The veteran and his representative should be given the 
opportunity to respond thereto.  Thereafter, the case should 
be returned to the Board for further appellate consideration, 
if otherwise in order, following appropriate appellate 
procedures.

The purpose of the REMAND is to further develop the record 
and ensure due process of law.  The Board does not intimate 
any opinion, either factual or legal, as to the ultimate 
disposition warranted in this case.  No action is required of 
the veteran until he receives further notice.  The appellant 
has the right to submit additional evidence and argument on 
the matter or matters the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	BARBARA B. COPELAND
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).


